Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on March 1, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 10, 11, and 20 are now amended.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
The Examiner agrees with every argument set forth on pages 9 and 10 of the response except for the second and third sentences of argument (4), and therefore, all previous grounds of objection and rejection under 35 U.S.C. § 112 are hereby withdrawn (except for the non-statutory double patenting rejection, which will not be held in abeyance).
Regarding argument (4), the Examiner respectfully disagrees that “paragraph 32 describes that the custom features are those that ‘are relevant to the context of the current view,’” thereby rendering the word definite within the context of the specification. The grammar of paragraph 32 precludes the Applicant’s interpretation
Rather, paragraph 32 merely discloses that, of all potential “custom features” that could be displayed in top bar 110—whatever those may be—the application only displays the custom features “that are relevant to the context of the current view.” But this still begs the question of what a “custom feature” actually is. While a person of ordinary skill in the art would understand the scope of providing features that are relevant to the context of the current view, there is no standard of measurement in the 
Nevertheless, the Examiner agrees that the amendment fully resolves the issue (because it removes the indefinite word “custom” from the claim), and therefore, this ground of rejection is withdrawn.
Regarding the double patenting rejection, the Applicant’s request to hold this rejection in abeyance is denied because “a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims,” and therefore, official policy is that “such a filing should not be held in abeyance.” MPEP § 804(I.)(B.)(1.). The Applicant is reminded that the double patenting rejection is non-provisional, and based on an issued patent, meaning the reference claims are not subject to change. As such, it should not be a burden for the Applicant to either respond with arguments traversing the rejection or, if not, a terminal disclaimer.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
 Claims 1–20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation of the racks being “displayed in an order corresponding to the physical orientation of each device in the corresponding data center” in the application as filed. Paragraph 45 provides that “[t]he size and dimensions [of the hardware on the racks] may be representative of the actual physical hardware,” but “size and dimensions” are not the same as order.
Accordingly, claims 1 and 11 are rejected for containing new matter. Claims 2–10 and 12–20 depend from each of those claims either directly or indirectly, and are therefore rejected by virtue of their incorporation of the new matter by reference. See 35 U.S.C. § 112(d).
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 10,983,891 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than their corresponding claims in the patent, and therefore, any additional limitations recited in the patent but not claimed in the instant application simply fall within the open-ended scope of the “comprising” transitional phrase used by the claims in the instant application. To be clear, the mapping is as follows:

Patented Claims 2–5 anticipate corresponding instant claims 6–9.
Patented Claim 6 anticipates instant claims 11–15 and 20.
Patented Claims 7–10 anticipate corresponding instant claims 16–19.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176